Citation Nr: 0824673	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The appellant maintains that her husband, who died in 
November 1991, had recognized service with the United States 
Armed Forces.  Consequently, the appellant contends that she 
is eligible for VA death benefits.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
found that the appellant's late husband did not have 
qualifying service in order to be eligible for VA benefits.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant are not adequate to 
prove such service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included.  38 C.F.R. § 3.40(d).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and(2) 
the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department."  

As discussed above, however, the Court has recently noted 
that VA may accept United States service department documents 
or seek certification of service, but once certification is 
received, VA is bound by that certification.  See Palor v. 
Nicholson, supra (citing Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997)).

The appellant claims basic eligibility for VA benefits based 
on her late husband's service during World War II.  The 
appellant has asserted that her late husband was receiving a 
pension from the United States for his service.  The 
appellant has submitted a statement with a picture of her in 
front of an American flag.  She stated that she received the 
flag from the United States in recognition of her husband's 
service.  She also submitted a lay statement from the 
accounting postmaster who stated that the veteran was 
receiving a monthly pension check from the United States but 
the records of the post office are no longer available.  
Additionally, there is an affidavit for Philippine Army 
personnel, which is unsigned.  

These documents are not enough to prove that the deceased was 
a veteran, as VA benefits may only be established upon 
verification of valid military service by the NPRC.  See 
38 C.F.R. § 3.203 (2007).  

In May 2006, the NPRC certified that the appellant's late 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

While the appellant maintains that she is entitled to VA 
benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II, in reviewing the evidence that she has 
submitted in support of her claim, the Board finds no 
document from a United States service department confirming 
such service.  See 38 C.F.R. § 3.203(a).

In view of the binding certification of the NPRC, the Board, 
as a matter of law, must find that the appellant's late 
husband did not have the type of qualifying service that 
would confer upon her basic eligibility for VA benefits.  
Accordingly, the appellant's appeal is denied.
Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

Regarding the claim for death pension benefits, the Board 
concludes that the appellant has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the appellant in January 2005.  The letter notified the 
appellant of what information and evidence must be submitted 
to substantiate a claim for death pension benefits.  

The VA indicated that in order to substantiate a claim for 
death pension benefits, the evidence needs to show that the 
veteran served on active duty for at least 90 days, part of 
which was during a wartime period or the veteran had active 
military service for an aggregate of 90 days or more in two 
or more separate periods of service or the veteran served any 
amount of time during a period of war and was discharged for 
a service-connected disability or at the time of death the 
veteran was receiving VA disability compensation or 
retirement payment for a service-connected disability.  As to 
informing the appellant of which information and evidence she 
was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date in a December 2007 letter, thereby 
satisfying the requirements set forth in Dingess.  

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  The appellant has not been 
prejudiced.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has attempted to verify the veteran's 
service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  

Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; Mayfield v. Nicholson,
 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

The claim is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


